      Case 3:19-cv-00821-M Document 17 Filed 10/15/19                Page 1 of 3 PageID 63



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

KATELYN HANKS,                                        )
                                                      )
                               Plaintiff,             )
                                                      )       CIVIL ACTION
vs.                                                   )
                                                      )       File No. 3:19-CV-821
UNITED COMMERCE CENTERS, INC.,                        )
                                                      )
                               Defendant.             )


                JOINT STIPULATION TO APPROVE CONSENT DECREE
                  AND TO DISMISS DEFENDANT WITH PREJUDICE

        Plaintiff, KATELYN HANKS (“Plaintiff”), and Defendant, UNITED COMMERCE

CENTERS, INC. (“Defendant”) (collectively, the “Parties”), hereby file this Joint Stipulation

seeking the Court’s Approval of the parties’ Consent Decree and to Dismiss Defendant, UNITED

COMMERCE CENTERS, INC., with Prejudice:

        1.     Plaintiff filed the instant cause of action alleging that the Facility and property

operated and/or owned by Defendant violated Title III of the Americans with Disabilities Act, 42

U.S.C. § 12181 et seq.

        2.     The matters raised by Plaintiff’s Complaint have been resolved in accordance with

the Consent Decree (“Settlement”) attached hereto as Exhibit “1”.

        3.     In accordance therewith, the Parties request that the Court review, approve and

ratify the Consent Decree. Additionally, the Parties request the Court retain jurisdiction to enforce

the terms of the Settlement. This Settlement is conditioned upon the Court’s retaining jurisdiction

to enforce said Settlement.

        4.     As part of the Settlement reached between the Parties, Plaintiff has agreed to



                                                 1
    Case 3:19-cv-00821-M Document 17 Filed 10/15/19                 Page 2 of 3 PageID 64



dismiss Defendant, UNITED COMMERCE CENTERS, INC., with prejudice. Accordingly, the

Parties request, upon the Court’s review, approval and ratification of the Settlement, Defendant,

UNITED COMMERCE CENTERS, INC., be dismissed with prejudice.

         5.     Except as otherwise stated in the Settlement, each party to bear their own fees and

costs.


         WHEREFORE, the Parties respectfully request that this Honorable Court enter an Order

approving the attached Consent Decree, dismissing the claims asserted by Plaintiff against

Defendant, UNITED COMMERCE CENTERS, INC., with prejudice, and retaining jurisdiction

to enforce the Settlement.

         Respectfully submitted this 15th day of October, 2019.

                                              Law Offices of
                                              THE SCHAPIRO LAW GROUP, P.L.

                                              /s/ Douglas S. Schapiro
                                              Douglas S. Schapiro, Esq.
                                              Northern District of Texas ID No. 54538FL
                                              Attorney-in-Charge of Plaintiff
                                              The Schapiro Law Group, P.L.
                                              7301-A W. Palmetto Park Rd., #100A
                                              Boca Raton, FL 33433
                                              Tel: (561) 807-7388
                                              Email: schapiro@schapirolawgroup.com

                                              Law Offices of
                                              LIPPE & ASSOCIATES

                                              /s/ Emil Lippe, Jr.
                                              Emil Lippe, Jr., Esq.
                                              State Bar No. 12398300
                                              Lippe & Associates
                                              12222 Merit Drive, Suite 1200
                                              Dallas, TX 75251
                                              Tel: (214) 855-1850
                                              Fax: (214) 720-6074
                                              emil@texaslaw.com

                                                 2
   Case 3:19-cv-00821-M Document 17 Filed 10/15/19               Page 3 of 3 PageID 65



                                            /s/ Robert F. Maris
                                            Robert F. Maris, Esq.
                                            State Bar No. 12986300
                                            Glast, Phillips & Murray
                                            14801 Quorum Drive, Suite 500
                                            Dallas, TX 75254
                                            Tel: 972-419-8387
                                            Email: rmaris@gpm-law.com



                               CERTIFICATE OF SERVICE

       WE HEREBY CERTIFY, a true and correct copy of the above and foregoing has been filed

electronically the Clerk of the Court using CM/ECF/system on this 15th day of October, 2019.

                                            /s/ Douglas S. Schapiro
                                            Douglas S. Schapiro, Esq.
                                            Northern District of Texas ID No. 54538FL
                                            Attorney-in-Charge of Plaintiff




                                               3
